Affirmed and Opinion filed September 19, 2002








Affirmed and Opinion filed September 19, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00177-CR
____________
 
MICHAEL JOE WAGNER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 179th District Court
Harris
County, Texas
Trial
Court Cause No. 826,952
 

 
M E M O R A N D U M  O
P I N I O N




Appellant was charged with the felony offense of possession
with intent to deliver a controlled substance, namely cocaine, weighing at
least 400 grams.  Appellant, without an
agreement with the State as to punishment, pled guilty to the lesser included
offense of possession of a controlled substance, namely cocaine, weighing at
least 200 grams and not more than 400 grams. 
He also pled true to the allegation that he used a deadly weapon during
the commission of the offense.  After
receiving a pre-sentence investigation report and hearing evidence, the trial
court found appellant guilty and sentenced him to confinement in the Texas
Department of Criminal Justice--Institutional Division for 25 years and a
$10,000.00 fine.  The trial court also
entered an affirmative finding of the use of a deadly weapon during the
commission of the offense.  
Appellant=s appointed counsel filed a brief in which she concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response  Appellant filed a pro se response brief on
September 16, 2002.
After reviewing appellant=s response and the entire record, we
agree the appeal is wholly frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the issues
raised in the brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).